DETAILED ACTION
The instant application having application No 17/385721 filed on 07/26/2021 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 2 is incorporated into the independent claim 1, (ii) resolve double patenting rejection.
Claim 8 would be allowable if (i) claim 9 is incorporated into the independent claim 8, (ii) resolve double patenting rejection.
Claim 15 would be allowable if (i) claim 16 is incorporated into the independent claim 15, (ii) resolve double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10, 12-34 and 36-53 of Patent Application No. 16341794 (hereafter Patent Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on communicating with at least one base station (BS), in accordance with the partial band settings and vice versa.
For claim 1, Patent Application a method for wireless communication by a user equipment (UE), comprising receiving signaling indicating partial band settings for one or more bandwidth parts within a system bandwidth, wherein each bandwidth part includes a set of physical resource blocks (PRBs); and communicating with at least one base station (BS), in accordance with the partial band settings (See Claim 1).
For claim 2, Patent Application receiving, channel state information (CSI) subband settings for the UE to use for CSI reporting; receiving one or more partial band CSI reference signals (CSI-RS) from the at least one BS; and transmitting CSI-reporting to the at least one BS, in accordance with the CSI subband settings (See Claim 1).
For claim 3, Patent Application the CSI subband settings indicate at least one of: a subband size, a number of subbands, or one or more bandwidth parts (See Claim 1).
For claim 4, Patent Application the subband size depends on at least one of: a bandwidth part or a bandwidth part group(See Claim 2).
For claim 5, Patent Application the CSI subband settings depend on at least one of: a system bandwidth, partial-band properties, a partial-band set, or CSI-RS properties(See Claim 2).
For claim 6, Patent Application the UE is configured with multiple sets of CSI subband properties(See Claim 8).
For claim 7, Patent Application two subframe sets are associated with at least one of: different partial-bands or different partial-band sets(See Claim 1).
For claim 8, Patent Application a method for wireless communication by a base station (BS), comprising: signaling, to a user equipment (UE), partial band settings for one or more bandwidth parts within a system bandwidth, wherein each bandwidth part includes a set of physical resource blocks (PRBs); and communicating with the UE, in accordance with the partial band settings(See Claim 18).
For claim 9, Patent Application providing channel state information (CSI) subband settings for the UE to use for CSI reporting; transmitting one or more partial band CSI reference signals (CSI-RS) to the UE; and receiving CSI-reporting from the UE, in accordance with the CSI subband settings (See Claim 18).
For claim 10, Patent Application the CSI subband settings indicate at least one of: a subband size, a number of subbands, or one or more bandwidth parts (See Claim 19).
For claim 11, Patent Application the subband size depends on at least one of: a bandwidth part or a bandwidth part group (See Claim 20).
For claim 12, Patent Application the CSI subband settings depend on at least one of: a system bandwidth, partial-band properties, a partial-band set, or CSI-RS properties (See Claim 21).
For claim 13, Patent Application the UE is configured with multiple sets of CSI subband properties (See Claim 22).
For claim 14, Patent Application two subframe sets are associated with at least one of: different partial-bands or different partial-band sets(See Claim 24).
For claim 15, Patent Application an apparatus for wireless communication, comprising at least one processor; and a memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus to receive signaling indicating partial band settings for one or more bandwidth parts within a system bandwidth, wherein each bandwidth part includes a set of physical resource blocks (PRBs); and communicate with at least one base station (BS), in accordance with the partial band settings(See Claim 25).
For claim 16, Patent Application the code is further executable by the at least one processor to cause the apparatus to: receive, channel state information (CSI) subband settings for the apparatus to use for CSI reporting; receive one or more partial band CSI reference signals (CSI-RS) from the at least one BS; and transmit CSI-reporting to the at least one BS, in accordance with the CSI subband settings (See Claim 42).
For claim 17, Patent Application the CSI subband settings indicate at least one of a subband size, a number of subbands, or one or more bandwidth parts (See Claim 43).
For claim 18, Patent Application the subband size depends on at least one of: a bandwidth part or a bandwidth part group (See Claim 44).
For claim 19, Patent Application the CSI subband settings depend on at least one of: a system bandwidth, partial-band properties, a partial-band set, or CSI-RS properties (See Claim 45).
For claim 20, Patent Application the apparatus is configured with multiple sets of CSI subband properties (See Claim 47). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over YUM et al. (US 20190342782, Nov. 7, 2019) in view of Baligh et al. (US 20170331645, Nov.16, 2017).

Regarding Claim 1, YUM discloses a method for wireless communication by a user equipment (UE) (page 7, par (0084), line 1-3, in 3GPP LTE(-A) system, a user equipment (UE) is defined to report CSI to a BS), comprising receiving signaling indicating partial band settings for one or more bandwidth parts within a system bandwidth(page 17, par (0327), line 1-10, the UE receive a CSI-RS configuration related to a partial band(receiving signal indicating partial band setting) occupying a frequency band for which a single numerology is configured, the CSI-RS configuration related to the partial band received by higher-layer signaling. If the CSI-RS configuration includes CSI-RS configurations for a plurality of partial bands, different numerologies configured for the plurality of partial bands (for one or more bandwidth parts)), wherein each bandwidth part includes a set of physical resource blocks (PRBs) (page 11, par (0167), line 1-10, partial band configuration information (e.g., PRB starting index and ending index) and sub band configuration information (e.g., a subband size: PRBs) configured by configuration information from the signaling, the bandwidth of a sub band determined to be PRBs according to determined based on a system bandwidth, the bandwidth of a UE specific wideband, or the bandwidth of a partial band).
YUM discloses all aspects of the claimed invention, except communicating with at least one base station (BS), in accordance with the partial band settings.
Baligh is the same field of invention teaches communicating with at least one base station (BS), in accordance with the partial band settings(page 2, par (0041-0043), line 1-10, configuring one or a combination of wideband, partial band, and narrowband CSI-RS resource allocations, assigning a UE multiple CSI-RS resources with different configurations at different parts of the frequency band,  grouping each of a plurality of UEs to one of a plurality of groups,  at least one TRP (wherein TRP is a base station BS, see par(0187) , see Fig 9B TRP 170 is a base staion) serving each group of UEs transmitting CSI-RS on the determined set of CSI-RS ports).
YUM and Baligh are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify prior communicating with at least one base station (BS), in accordance with the partial band settings the teaching of YUM to include assigning a UE multiple CSI-RS resources with different configurations at different parts of the frequency band,  grouping each of a plurality of UEs to one of a plurality of groups,  at least one TRP serving each group of UEs transmitting CSI-RS of Baligh because it provides a flexible CSI-RS resource design.

Regarding Claim 8, YUM  discloses a  method for wireless communication by a base station (BS), comprising signaling, to a user equipment (UE) (page 7, par (0084), line 1-3, in 3GPP LTE (-A) system, a user equipment (UE) is defined to report CSI to a BS), partial band settings for one or more bandwidth parts within a system bandwidth (page 17, par (0327), line 1-10, the UE receive a CSI-RS configuration related to a partial band(receiving signal indicating partial band setting) occupying a frequency band for which a single numerology is configured, the CSI-RS configuration related to the partial band received by higher-layer signaling. If the CSI-RS configuration includes CSI-RS configurations for a plurality of partial bands, different numerologies configured for the plurality of partial bands (for one or more bandwidth parts)), wherein each bandwidth part includes a set of physical resource blocks (PRBs) (page 11, par (0167), line 1-10, partial band configuration information (e.g., PRB starting index and ending index) and sub band configuration information (e.g., a subband size: PRBs) configured by configuration information from the signaling, the bandwidth of a sub band determined to be PRBs according to determined based on a system bandwidth, the bandwidth of a UE specific wideband, or the bandwidth of a partial band).
YUM discloses all aspects of the claimed invention, except communicating with the UE, in accordance with the partial band settings.
Baligh is the same field of invention teaches communicating with the UE, in accordance with the partial band settings(page 2, par (0041-0043), line 1-10, configuring one or a combination of wideband, partial band, and narrowband CSI-RS resource allocations, assigning a UE multiple CSI-RS resources with different configurations at different parts of the frequency band,  grouping each of a plurality of UEs to one of a plurality of groups,  at least one TRP (wherein TRP is a base station BS, see par(0187) , see Fig 9B TRP 170 is a base staion) serving each group of UEs transmitting CSI-RS on the determined set of CSI-RS ports).
YUM and Baligh are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify prior communicating with at least one base station (BS), in accordance with the partial band settings the teaching of YUM to include assigning a UE multiple CSI-RS resources with different configurations at different parts of the frequency band,  grouping each of a plurality of UEs to one of a plurality of groups,  at least one TRP serving each group of UEs transmitting CSI-RS of Baligh because it provides a flexible CSI-RS resource design.

Regarding Claim 15, YUM discloses an apparatus for wireless communication, comprising at least one processor; and a memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus to receive signaling indicating partial band settings for one or more bandwidth parts within a system bandwidth(page 17, par (0327), line 1-10, the UE receive a CSI-RS configuration related to a partial band(receiving signal indicating partial band setting) occupying a frequency band for which a single numerology is configured, the CSI-RS configuration related to the partial band received by higher-layer signaling. If the CSI-RS configuration includes CSI-RS configurations for a plurality of partial bands, different numerologies configured for the plurality of partial bands (for one or more bandwidth parts)), wherein each bandwidth part includes a set of physical resource blocks (PRBs) (page 11, par (0167), line 1-10, partial band configuration information (e.g., PRB starting index and ending index) and sub band configuration information (e.g., a subband size: PRBs) configured by configuration information from the signaling, the bandwidth of a sub band determined to be PRBs according to determined based on a system bandwidth, the bandwidth of a UE specific wideband, or the bandwidth of a partial band).
YUM discloses all aspects of the claimed invention, except communicate with at least one base station (BS), in accordance with the partial band settings.
communicate with at least one base station (BS), in accordance with the partial band settings(page 2, par (0041-0043), line 1-10, configuring one or a combination of wideband, partial band, and narrowband CSI-RS resource allocations, assigning a UE multiple CSI-RS resources with different configurations at different parts of the frequency band,  grouping each of a plurality of UEs to one of a plurality of groups,  at least one TRP (wherein TRP is a base station BS, see par(0187) , see Fig 9B TRP 170 is a base staion) serving each group of UEs transmitting CSI-RS on the determined set of CSI-RS ports).
YUM and Baligh are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify prior communicating with at least one base station (BS), in accordance with the partial band settings the teaching of YUM to include assigning a UE multiple CSI-RS resources with different configurations at different parts of the frequency band,  grouping each of a plurality of UEs to one of a plurality of groups,  at least one TRP serving each group of UEs transmitting CSI-RS of Baligh because it provides a flexible CSI-RS resource design.

Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
Seki (US 20120172076, Jul. 5, 2012) teaches Radio Base Station Apparatus, Radio Terminal Apparatus and Wireless Communication Method.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464